CTS Corporation Form 10-K 2010 ­­­­EXHIBIT (21) CTS CORPORATION AND SUBSIDIARIES As of December31, 2010 CTSCorporation (Registrant), an Indiana corporation Subsidiary: Jurisdiction CTSCorporation Delaware CTS of Panama, S de R.L. Republic of Panama CTS Components Taiwan, Ltd. Republic of China CTS Electro de Matamoros, S.A Republic of Mexico CTS Japan, Inc. Japan CTS International B.V. The Netherlands CTS Czech Republic S.R.O. Czech Republic CTS Singapore Pte., Ltd. Republic of Singapore CTS (Tianjin) Electronics Company Ltd. Peoples’ Republic of China CTS (Zhongshan) Technology Co. Ltd. People’s Republic of China CTS of Canada Holding Company Province of Nova Scotia (Canada) CTS of Canada G.P., Ltd. Province of Ontario (Canada) CTS of Canada L.P. Province of Ontario (Canada) CTS of Canada Co. Province of Nova Scotia (Canada) CTSCorporation U.K., Ltd. Scotland CTS Printex, Inc. California CTS Electronics Components, Inc. Delaware Dynamics Corporation of America New York CTS Electronic Components (California), Inc. California LTB Investment Corporation Delaware CTS Electronics Manufacturing Solutions, Inc. Delaware CTS Electronics Manufacturing Solutions (Moorpark), Inc. California CTS Electronics Manufacturing Solutions (SantaClara), Inc. California CTS Electronics Manufacturing Solutions (Massachusetts), Inc. Massachusetts Technetics, Inc. California CTS Electronics Corporation (Thailand), Ltd. Thailand CTS Electronics Hong Kong Ltd. Hong Kong Special Administrative Region of the People’s Republic of China CTS Europe GmbH Germany CTS Overseas Holdings, B.V. The Netherlands CTS India Private Limited India Tusonix, Inc. Arizona Technologia Mexicana S.A. de C.V. Republic of Mexico
